Opinion issued February 20, 2003

 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00277-CV
____________

OKON ESSIEN, Appellant

V.

GATEWAY HOMES, INC., Appellee



On Appeal from the County Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 760,574



MEMORANDUM   OPINION
 Appellant, Okon Essien, has filed a motion to vacate judgments of the
County Court at Law No. 1 and of the Justice of the Peace Court, advising this Court
that he has settled his dispute with the appellee, Gateway Homes, Inc.  The motion
bears a certificate of service certifying that appellant served a copy of the motion on
counsel for appellee.  Ten days have elapsed since appellant filed the motion, and the
appellee has not reponded to appellant's motion.
	We vacate the judgment of County Civil Court at Law No. 1, signed by its
judge on February 1, 2002.  This Court does not have jurisdiction over the judgments
of justice of the peace courts.  See Tex. Gov't Code Ann. 22.220 (Vernon 1988).
	We dismiss the appeal.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Wilson. (1)
Do not publish.  
1.    The Honorable Davie Wilson, retired Justice, Court of Appeals, First District of
Texas at Houston, participating by assignment.